. _.-._




                 OFFICE OFTHE             AITORNEY           GENERAL             OFT-
                                                   AUSTIN




lfonorablo&ford D. httlo
Stat0 Auditor mnd Etiioionoy Exput
Aumtln, Tous   _
Dou Sir:
                                                      Oplnlolllro.o-&lll
                                                      Ret x&hod             0r   huull~
                                                             approprlatloaa
                                                                          rrdo
                                                             rtaP    Gutera movu~uo
                                                             Tund to hl@ar in-
                                                             8titutions    0r boning.

           we quot.    in ruu   bolor your latter or October 7,
19w. aakin    the   opinion   or thi8 aopartment with reruenoo
to rueh mttorr 6w3orlbad thuelnt
           vt~hg          the     OOWB~      0r    OUT audit     0r     a
     higher           of 1ouzil.1~ ror the pamt
                lnrtltution
     rlnal              uaumal pnotloem have
                year, outola
     ocmoto our attomt1on.
             *ihim orrioe          derlrer        your opinion        lm to
     diether or not 84 0r the three roilorin(l
     tramaotlonm arm oontrmy to lawi
             *au0       NO,   t     TAO   00u0y         in   question
     roorirod       l    lppropritatlon rrcm Outoral Per-
     lnua orthe atatr by the 4ith Le&dature.
     A outaln miount ~08 0utiri04  a8 due an
     uployeo,       aad 8 Oonex-81Rovoauo Warrant or
     the atate m8 lamueU,pepble out ;~.t~m~-
     stltutlon~rState l pproprlmtlon.
     tution, dtu   reoelptor the rurutt, r0d
     th etht elqloyee warnnot duo the warrant or
     my portion0r it, and pr0oeed.e~  to deposit
     the warrant in the loatltutlon*aLooal iwad
     b ulk lo a o unt.
Honorable Euford 1).Battle - Page 2


            *case No. 2. A General Rerenuo Warant
       of th8 Btats ~'68iosuad to M employee for her
       Jsnuuy salary.   Althou& the em~lo~a8 left
       the employ of th6 oollo@a on January lfath,t&o
       warrant oorered 60 antire l:onth'a8alery. The
       employ08 dlsoouuted the warmnt and rooeired
       one-half (l/2) of it AIMIrrturnod the romlndor
       to the Collmga authorltlra, who depo8lted it in
       tha lnatltutlon'e loal fund bank looount.
            "OS80 No. 3. A Oewral Revenue Wurant
       or the State wsa lssuod to cm aa~ploym8ror her
       Ootober salary. Although 6ho roalgned on
       Ootobor 15th, the warrant wae written to her
       for the entlro month, and shs cIl8oouatedit,
       kOOplnc(one-half (lh) ror haradr and the
       other one-halt (l/2) we8 paid br the lnstl-
       tution& oashlsr to anothu ~plo~60, who aup-
       yoseUy roplsed the original erplopo.
            *should rurthor lnr0rmdon ba u8erti ln
       an8mrlng them quutiona, plmsa let w ~DOIW.~
          An appropriation 18 the 8ettlng spsrt rr0rnthe
publla retenue8 or a oertaln 8~81oi money ror a 8poolrlod
purposm, in 8uoh manxmr that the lx e o utlvaorrioora or
the government are lutharleed to qply that money, and no
more, to that purpose,and to no other. Words and Phr88*8,
Permanentmltlon    voD4m0 3, Paaao 819 et 800.1 atate t.
More, 69 X. W. 3’)3, 376, 50 Nob. 88. 61 hr.     Strto Rep.
$1   YoComba v. Dallu County (Mr. mpp.) 136 8.8. (26)
   .

          Every appropriation ha8 th8 lrreot of oreating
a 8poolJ. illad, mhloh 18 to bo expended OJIQ ror the
purpo80 r0r rdriohth0 appropriation wa8 made. To a r sw l
WUrsnt wtinet th6 lpproprl6tion, o8ten8ibly to 8991Y
the ruatlsto the purpo80 ror wbioh th8y ere ~ovl&~~, UIA
then to dapo8lt the non@r to tha or&it of the looal fund
Or the oollege, 18 to apply the mfmoy SpprOpriStd to l
purpose ror rrhlohit was not luthorlaod by the hgielsturr.
xt rollor thRt 680h 0r the rirat two r80t 6ltu6tforrrart
Honorable Buford D. Battle- Page 3



Out in y0U.r letter praaant lnstanoee of unauthorized ana
therefore Illegal biTUSiOll8 of the pub110 mon.ye lnrolyed.
          With reapoat to the thlrd feat tituatlon pre-
SOnted in your letter, you ara aA~laeA that warrant8
against thr eppropriatlons made to pay the salaries of
=91OlC~eS Of the V8rlOUlI dO9artmalItt3 an6 lnStltUtiOn8
0r learning or thla State are in no lnstanoe to be Armm
in faror of the department head or sohool authority; but
in eaoh oaaa the warrant ageinst tbe approprlatIoa la to
be drawn in favor of the peroon rendering the SeXTiO8
for which the appropriation Ie prorlded, end Tar no
tpeeter smount than le aotually   due 8UOh person. The
appropriation prorlaea authority for the department or
aohool head to enter Into oontraots with referenoe thereto,
but the money provldad la not to be drawn frm the Treasury
by the Aepartmsntor eohool head and by bin diapersed in
oaah to the lm9loyeea; the olalm of the employee for pey-
msnt fra%uthe appropriation is to be pre8eIttOdto the Camp-   .
trollem on the lnstltutlonal ay roll, oertlfled ciaoor-
root by the 8ohool head, an6 the warrant Is to be drawn
in raror of theaployee himself. See Articles 4344, 4350,
4355, 4356, 4357, 4358 an6 4359. Revised Zirll Statute8,
1925.
          It rOiiOW8 that In tha third lnstanoe given in
your letter, the warrant should hare bean drawn in faror
or the employee, as payee thereof, only for the amount
lotually due her as salary, to wlt, salcry ror one-halr
month, and a clelm Should here been prcoented to the Comp-
troller ror the lssuanoe of a separate warrant a&alnst the
same afipropriationfor the WOUnt Of salary CUS the em-
ployee &IO replaood her. The aotlon of the whoa1 W-
tharitias in oertifyine: the OlSbibr the 1SSUCAllO~Of 8
wurant for an entire -;onth'e. salary to the original em-
9lw-,   when only one-half nonth's salary was due to her,
and in Aellverlsp,the warrant to the original employee for
the full month's salary, proourlq oa8h frau the orlgIna1
employee, the payee of the warrant, ror the one-half Lionth'8
salary not due her, and paying oYer the oaeh Alreot to the
Honorable Buford D. Battle - Pago A,